On April 28, 1995, the Court found the defendant guilty under Count I of Burglary, a Felony and guilty under Count II of Theft, a Felony. Under Count I for the offense of Burglary, a Felony, the defendant shall serve a period of 15 years commitment to the Montana Department of Corrections and Human Services for placement in an appropriate correctional facility or program. Under Count II for the offense of Theft, a Felony, the defendant shall serve a period of ten years commitment to the Montana Department of Corrections and Human Services for placement in an appropriate correctional facility or program. The sentences imposed under Count I and Count II shall be served concurrently. The defendant is designated a non-dangerous offender for purposes of parole release. The defendant shall receive credit for 123 days previously served at the Gallatin County Detention Center as of April 25,1995, and shall receive credit for such additional days that the defendant shall serve at the Gallatin County Detention Center after April 25, 1995, until his transportation to the Montana State Prison by the Gallatin County Sheriff.
On August 4, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Rachael Clark, Legal Intern from the Montana Defender Project. The state was represented by Marty Lambert, Chief Deputy County Attorney from Bozeman.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Done in open Court this 4th day of August, 1995.
Hon. Ed McLean, Chairman, Hon. Ted O. Lympus, Member, Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Rachael Clark, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court and also to Marty Lambert, Chief Deputy County Attorney from Bozeman for representing the State.